Notice of Pre-AIA  or AIA  Status
The present application,4 filed on or after March 16, 2013, is being examined under the first inventor to file provisions of t5he AIA .
6
DETAILED ACTION
       Allowable Subject Matter
Claims 1-3, 5-8 and 10 are allowed.
The following is an examiner's statement of reasons for allowance:
As to claim 1, the present invention from the present application discloses wireless communication system in which “the second processing device starts a second access point using second connection information identical to the first connection information received from the first processing device and performs wireless communication with the terminal device using the second access points and when the first processing device receives a start completion signal of the second access point from the second processing device, the first processing device turns off the first access point” which is allowable in combination with the other claimed limitations. 
As to claim 3, the present invention from the present application discloses wireless communication system in which “when an error occurs during processing of a job received from the terminal device, the first processing device transmits an error occurrence signal to the terminal device, when the terminal device receives the error occurrence signal, the terminal device displays a handover icon on a touch panel display included in the terminal device, when the terminal device detects an operation performed on the handover icon by the user, the terminal device displays a message prompting execution of the handover operation to the second processing device, and when the user performs the handover operation to the second processing device, the second processing device transmits the handover ready signal” which is allowable in combination with the other claimed limitations. 
As to claim 10, the present invention from the present application discloses a second processing device in the wireless communication system in which “the second connection information is identical to the first connection information and the processor perform wireless communication with the terminal device by using the second access point, and the processor sends a start completion signal to the first access point upon completion of starting the wireless communication with the terminal device, the start completion signal being configured to cause the first processing device to turn off the first access point.” which is allowable in combination with the other claimed limitations. 
The closest prior art such as Singh et al. (US P. No. 2018/0227954) and Mizutani (US P. No. 2013/0077568) and Ohara (US P. No. 2005/0048953), which is recorded in the previous office action filed on 10/27/21. However, the prior art above, and including an updated electronic text search, fails to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

	 			Examiner’s Remark
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:

Chen et al. (US P. No. 2013/0121173) discloses a system having first device and second device separated by a distance D, and depicts a unicast signal (UNC) transmitted from device A to device B and a corresponding acknowledgment signal (ACK) transmitted from device B back to device A. The propagation times of the unicast and acknowledgment signals can be used to calculate the distance D between wireless devices A and B. For some embodiments, devices A and B are mobile communication devices (e.g., cell phone, laptops, and/or tablet computers) that can communication with each other and/or with wireless access points using Wi-Fi communication protocols defined by the IEE 802.11 family of standards.


	Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 7:00AM-4:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private 

Feb. 01, 2022
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672